 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                            DISTRICT OF NEVADA
 5                                                    ***
 6       VICTOR M. TAGLE, SR.,                               Case No. 2:18-cv-00815-GMN-DJA
 7                               Plaintiff,
                                                             ORDER
 8             v.
 9       DHS/ICC INS., et al.,
10                               Defendants.
11

12             On September 9, 2019, the Court recommended that this case be dismissed with prejudice

13   because Plaintiff has an extensive history of filing civil actions in this court that are either

14   malicious or insufficiently pled 1 and Plaintiff’s complaint did not indicate that he is in imminent

15   danger of serious physical injury. (ECF No. 24). The Court will now deny all of Plaintiff’s other

16   pending motions without prejudice until the report and recommendation is ruled on by the District

17   Judge.

18             IT IS THEREFORE ORDERED that Plaintiff’s Request for Submission of Motions (ECF

19   No. 25) is denied without prejudice.

20             IT IS FURTHER ORDERED that Plaintiff’s Request for Immediate Action (ECF No. 26)

21   is denied without prejudice.

22             DATED: September 18, 2019.

23

24                                                           DANIEL J. ALBREGTS
                                                             UNITED STATES MAGISTRATE JUDGE
25

26   1
      See Tagle v. State of Nevada, 2:15-cv-02083-RCJ-GWF (dismissed for failure to state a claim); Tagle v.
27   State of Nevada, 2:15-cv-02358-MMD-PAL (dismissed for maliciousness and failure to state a claim;
     Tagle v. State of Nevada, 2:16-cv-00852-JAD-VCF (dismissed for maliciousness and failure to state a
28   claim). The court takes judicial notice of the records in these cases.
